Citation Nr: 9908045	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from January 1942 to November 
1947 and from December 1949 to June 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.

The Board remanded this matter in December 1995 for further 
development concerning the veteran's use of tobacco products 
during his period of active military service.  Subsequently, 
a VA posthumous review of the veteran's claims file and 
medical records was conducted, and answers were provided as 
to the veteran's tobacco use in service and its relationship 
to his disabilities that resulted in his death.  Therefore, 
the Board agrees that the RO has complied with the remand 
directives.  


FINDINGS OF FACT

1.  The veteran died on January [redacted] 1993.  The immediate 
cause of the veteran's death was respiratory failure 
resulting from severe chronic obstructive pulmonary disease 
(COPD), and bladder cancer.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a compression fracture of the 
thoracic vertebrae, syphilis, appendectomy, residuals of left 
ankle injury, glaucoma and cataract of the left eye, and 
hearing loss.



CONCLUSION OF LAW

The veteran's death was directly caused by the use of tobacco 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1998); 
Office of General Counsel Precedent Opinion 2-93 (January 13, 
1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Service connection may be established for the veteran's cause 
of death where the evidence demonstrates that the service-
connected disability was a principal or contributory cause of 
death.  38 C.F.R. § 3.312.

For a well grounded claim, service connection may be granted 
for a disability arising from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A well grounded claim is a meritorious 
claim, capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  To establish a well grounded claim for 
service connection, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter, referred to 
as the "Court") requires a showing of three basic 
evidentiary elements: (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

The nature of the issue determines the quality and quantity 
of evidence needed to satisfy the burden of establishing a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  If the determinative issue involves medical 
etiology (such as the nexus between current disability and an 
in-service injury or disease), medical diagnosis, or medical 
causation, the appellant must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  
Alternatively, if the determinative issue turns on fact, such 
as whether a particular injury occurred, lay testimony will 
suffice to establish a well grounded claim as long as the 
other elements are satisfied.  Id.; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the limited 
purpose of determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The claim need not be conclusive; 
however, the allegations must be supported by credible and 
competent evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The Office of General Counsel Precedent Opinion 2-93 provides 
that service connection may be established for disability or 
death if the evidence establishes that injury or disease 
resulted from tobacco use in the line of duty during active 
military service.  O.G.C. Precedent Opinion 2-93.  That is, 
service connection may be established for disability or death 
if the evidence establishes that injury or disease (which may 
have become manifest many years after service) resulted from 
tobacco use during active military service.  38 C.F.R. 
§ 3.303(d) (1998).  Furthermore, in a later General Counsel 
opinion, General Counsel Precedent Opinion 19-97 provides 
that service connection may be established on a secondary 
basis if the veteran acquired a nicotine dependence during 
service and the nicotine dependence is considered to be a 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran.  O.G.C. Precedent Opinion 
19-97 (May 13, 1997). Precedent opinions are binding on the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7104(c) (West 
1991).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

II. Factual Background

A review of the record reveals that during the veteran's 
lifetime, the RO granted service connection for residuals of 
a compression fracture of the thoracic vertebrae, syphilis, 
appendectomy, residuals of left ankle injury, glaucoma and 
cataract of the left eye, and hearing loss.  The veteran's 
service medical records include examinations at enlistment, 
at separation, and periodic examination that are negative for 
any complaints, findings, or notations with respect to COPD, 
cigarette smoking, or any other symptomatology related to the 
veteran's cause of death.  Further, a retirement examination 
dated in September 1973 is silent for any indications of 
tobacco use, or symptomatology related to COPD.  

Post-service records in favor of the appellant's claim 
include a November 1976 VA examination in which it is noted 
that the veteran was a smoker, had severe obstructive 
disease, underwent a chest x-ray study that disclosed 
possible emphysema, and was diagnosed with probable 
bronchitis and rule out early COPD.  In December 1992, the 
veteran was hospitalized for COPD, urinary bladder carcinoma, 
and hypertension.  In the hospital report, the physician 
reported that the veteran had a history of having smoked at 
least 50 pack years.  A diagnostic assessment was rendered of 
chronic and severe COPD with acute bronchospastic 
exacerbation, and bladder carcinoma.  

The record also contains a United States Air Force (USAF) 
Medical Center hospital report for admission in January 1993 
related, in pertinent part, to diagnoses of bladder cancer 
and severe chronic COPD.  Related to the veteran's past 
medical records, the examiner noted that the veteran had a 
greater than 40 pack year history of cigarette smoking and 
diagnoses of COPD and bladder cancer.  At that time, the 
veteran was being treated for severe shortness of breath, 
other COPD symptoms, and bladder cancer.  

A VA posthumous review was conducted in June 1998.  In the 
report, the examiner noted that per the appellant, the 
veteran had smoked two to three packs of cigarettes per day 
since service.  Further, the examiner stated that according 
to the appellant, the veteran had not smoked prior to 
service.  In response to whether it is likely that the 
veteran's death was due to the use of tobacco products while 
on active duty, the examiner stated that there is no question 
that tobacco smoke contributes to the development of chronic 
bronchitis and emphysema, which are the "two ends" of the 
COPD scale.  Further, the examiner stated that bladder cancer 
occurs 20 times more often in those who use any form of 
tobacco.  The examination further stated that the veteran 
died of respiratory failure secondary to his COPD, which was 
clearly caused by his cigarette smoking.  Also, tobacco use 
was a direct cause of the veteran's bladder cancer.  Also 
noted was that had the veteran never smoked, his COPD might 
not have been so severe.  The examiner also stated that there 
are other risk factors for COPD, but that none of those 
factors were part of the veteran's record.
The examiner also stated that the veteran's service medical 
records are silent as to cigarette smoking, shortness of 
breath, or cancer.  However, also noted was that the lack of 
diagnoses was not unusual with pulmonary diseases because the 
deterioration is gradual, and until the symptoms manifest 
themselves, the individual is unaware of the presence of the 
disease.  In fact, the examiner stated that the veteran's 
COPD began with the first cigarette.  Furthermore, the 
examiner noted that the veteran's bladder cancer also had a 
long "lag period" from the first cigarette of anywhere from 
20 to 40 years.  In summary, the examiner stated that there 
is no question that the veteran's nicotine dependence in the 
form of cigarette smoking caused or aggravated his COPD and 
was responsible for his ultimate death.  The examiner also 
stated that there is not evidence of any other risk factors 
that could account for the veteran's disease.  Additionally, 
the examiner stated that nicotine dependence most probably 
caused the veteran's bladder cancer.  Although there is no 
way to determine unequivocally whether the veteran had smoked 
prior to service, the examiner stated that there is little 
doubt that he smoked in service and that cigarette smoking 
"began the process" even though the veteran continued to 
smoke post-service.

The record includes a death certificate that indicates that 
the veteran died on January [redacted] 1993 of COPD and bladder 
cancer.

III. Analysis

Initially, the Board recognizes that the appellant in this 
case has established a well grounded claim; that is, she has 
presented a plausible claim, capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78.  Specifically, the 
appellant has presented lay evidence that the veteran used 
tobacco during service and competent evidence of a nexus 
between the veteran's tobacco use and his death.  Thus, the 
Board will review the determinative issue of entitlement to 
service connection for the cause of the veteran's death on 
the merits.  38 U.S.C.A. § 1110.
At the outset, the Board emphasizes that service connection 
was in effect during the veteran's lifetime for several 
disabilities, including residuals of a fracture of the 
thoracic vertebrae, syphilis, appendectomy, residuals of left 
ankle injury, glaucoma and cataract of the left eye, and 
hearing loss.  However, the evidence of record demonstrates 
that the veteran died of respiratory failure due to COPD and 
terminal bladder cancer in January 1993, neither of which is 
related to the veteran's service-connected disabilities.  The 
veteran's COPD initially was addressed during VA examination 
conducted in November 1976, when the examiner rendered a 
diagnosis of probable bronchitis and rule out early COPD.

Additionally, in a report on pulmonary functions conducted in 
conjunction with the 1976 VA examination, the physician 
stated that the veteran had moderately severe obstructive 
disease.  Also noted on the examination report was that the 
veteran smoked anywhere from 15 to 20 cigarettes per day.  As 
to the bladder cancer, the veteran was diagnosed with this 
disease in December 1992 during a period of hospitalization.  
Thus, the record supports that the veteran was not diagnosed 
with COPD until two years after his last period of active 
service, and was not diagnosed with bladder cancer until 18 
years after he separated from service in 1974.

Nonetheless, the Board acknowledges the appellant's 
contentions that the veteran's respiratory failure due to 
COPD resulted from years of tobacco use during the veteran's 
period of service.  In her VA form 9 dated in September 1993, 
the appellant states that service connection should be 
established for the cause of the veteran's death because he 
had a long history of tobacco use that began during service, 
and such use proximately contributed to the disabilities that 
resulted in his death.

The Board does agree with the RO's statement that there is no 
evidence that a previously recognized service-connected 
disability hastened or materially contributed to the 
veteran's death.  As stated above, VA regulations provide 
that service connection may be established for the veteran's 
cause of death where there is evidence that a service-
connected disability was a principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  However, VA law also provides 
that service connection may be established in those cases 
where there is evidence that the injury or disease that 
resulted in the veteran's death was due to the use of tobacco 
in the line of duty during a period of active military 
service.  O.G.C. Precedent 2-93.  In this respect, the 
appellant provided lay evidence of the veteran's use of 
tobacco during his period of service.  Specifically, in a 
statement dated in June 1996, the appellant stated that the 
veteran had told her that he began smoking while on board 
ship in the Navy and that he was unable to quit in spite of 
his repeated efforts.  The appellant, as a lay person, is 
competent to provide evidence that her husband was a smoker, 
as such evidence does not require competent medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494.  In this 
respect, the Board accepts the appellant's statements as 
credible.  Therefore, in view of the appellant's statements, 
the record supports that the veteran used tobacco while in 
service.

Furthermore, the veteran's long-term cigarette smoking is 
established by way of history in the 1976 VA examination and 
the December 1992 private hospital reports, and in the death 
summary dated in January 1993 at the Wilford Hall Medical 
Center.  The report from the 1976 VA examination reveals that 
the veteran was a smoker, smoking as much as 20 cigarettes 
per day.  In the clinical resume of the 1992 hospital report, 
the physician recites the veteran's history of cigarette 
smoking.   Additionally, in the past medical history included 
in the death summary, it was noted that the veteran had a 40-
pack year history of cigarette smoking.  Thus, in this regard 
as well, the record clearly substantiates that the veteran 
had a history of tobacco use. 

Furthermore, in the June 1998 posthumous review of the 
veteran's medical record, the physician stated that cigarette 
smoking clearly contributes to the development of chronic 
bronchitis and emphysema, the "two ends of the COPD scale."  
Further, the physician noted that the veteran died of 
respiratory arrest secondary to his COPD that unequivocally 
was caused by his cigarette smoking.  Essentially, the 
physician stated that smoking was a direct cause of the 
veteran's COPD, and that but for his tobacco use, the veteran 
might not have had such severe COPD or bladder cancer.
Additionally, it was noted in the report that the veteran's 
deterioration of his pulmonary capacity began with his first 
cigarette, although it would not have been expected for the 
veteran to exhibit signs of COPD until many years later.  

Moreover, the physician stated that bladder cancer also 
progresses in such a way that it does not manifest itself 
until as many as 20 to 40 years after the first cigarette.  
In summary, the physician stated that it is clear from the 
record that the veteran's nicotine dependence in the form of 
cigarette smoking caused and/or aggravated his COPD and was 
responsible for his ultimate death.  Furthermore, the 
physician noted that the veteran probably had COPD during 
service, but that due to its insidious nature, the veteran 
was unaware of its presence.  Also noted is that there are no 
other risk factors evident in the record that could be 
responsible for the veteran's COPD.  In essence, the 
physician reported that there is minimal doubt that the 
veteran smoked cigarettes while on active duty and that the 
process that led to his death began with his cigarette 
smoking during service.  Thus, in light of this report and 
the physician's opinion, the evidence of record demonstrates 
a medical nexus between tobacco use and nicotine dependence 
and the veteran's death.  Essentially, the appellant has 
provided competent evidence of a causal relationship between 
tobacco use during the veteran's period of service and his 
death in January 1993.

The Board recognizes that in a recent General Counsel 
opinion, the law requires that the evidence demonstrate 
nicotine dependence during service and that such dependence 
be the proximate cause of the veteran's death resulting from 
the use of tobacco products.  See O.G.C. Precedent Opinion 
19-97.  However, the earlier General Counsel opinion states 
that service connection may be established for death if the 
evidence establishes that injury or disease resulted from 
tobacco use in the line of duty during active military 
service.  See O.G.C. Precedent Opinion 2-93.  In this case, 
the appellant filed a claim for entitlement to service 
connection for the cause of the veteran's death in February 
1993, well before the most recent General Counsel opinion.  
Pursuant to Karnas v. Derwinski, where there is a change in 
the relevant law or regulation after the appellant has filed 
a claim and before the judicial process has concluded, the 
regulatory version most favorable to the appellant applies.  
Karnas at 1 Vet. App. 308, 311.  In this case, the prior 
General Counsel opinion effective in January 1993 is most 
favorable to the appellant, in that it allows for service 
connection to be established with competent evidence that the 
veteran's death resulted from tobacco use during active 
service.  O.G.C. Precedent Opinion 2-93.  The appellant has 
presented such competent evidence of a relationship between 
the veteran's use of tobacco in service and his death due to 
COPD and bladder cancer.

Accordingly, the evidence of record is in the appellant's 
favor, and, as such, the Board hereby determines that the 
appellant is entitled to service connection for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the law and 
regulations governing the award of monetary benefits.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals
